Hennessy, J.,
concurring. I concur with the result reached by the majority but write separately to present an independent rationale for affirming the judgment of the trial court.
The thrust of the majority opinion is that you ignore procedure at your peril. The majority disregards the requirement that the burden of proving damages is on the party claiming them. Expressway Associates II v. Friendly Ice Cream Corp. of Connecticut, 218 Conn. 474, 476-77, 590 A.2d 431 (1991). Even if the defendant is absent from a hearing in damages, proof of damages is an essential element of the plaintiffs claim. Id.
*506In this case, at the hearing in damages, evidence in the form of an affidavit of debt and testimony concerning it was presented to the trial court. The defendants were not present. The court rendered judgment against all of the defendants.
There was no information in the transcript presented to this court that explained the distribution of damages among all the defendants. Nor did the transcript indicate the counts of the complaint for which damages were awarded. Without further facts, we decline the invitation of the defendants to look into the mind of the trial court to determine the method by which the trial court arrived at its decision. See State v. Rosedom, 34 Conn. App. 141, 145-46, 640 A.2d 634 (1994); Holmes v. Holmes, 32 Conn. App. 317, 319, 629 A.2d 1137, cert. denied, 228 Conn. 902, 634 A.2d 295 (1993).